By the Court.*—Daly, E. J.
An injunction was granted in this case restraining the defendants from extending the track of their railroad through Warren street to Broadway.
It is very clear that the defendants have no authority to do so unless it-is conferred up ou them by their act of incorporation (Milhau v. Sharp, 27 N. Y., 612; Laws of N. Y., 1864; § 323; Laws of N. Y, 1860, § 16).
By the first section of the act (Laws of N. Y, 1846, p. 272) tney are authorized to construct a railroad between the cities of Albany and Hew York, commencing in the city of Hew York, the consent of the city being obtained, with power to construct such branch or branches for depot and station accommodations as may be required for the business of the road, and the fourth section of the act declares that the road may be located on any of the streets or avenues of the city of Hew York westerly of and including the Eighth avenue, and on or westerly of Hudson street, provide f the assent of the corporation of the city be first obtained for such location ; but that the defendants-shall not infringe upon the rights of privileges of the Harlem Bailroad Company by using any track or line of the road contiguous to or alongside of their track, nor by running nearer to it on the Island of Hew York than the Eighth avenue and Hudson street.
The power to construct branches for depot or station accommodation is, as respects the city of Hew York, limited to the space designated by the act, as that within which the railroad may be located in the streets or avenues of the city, that *253is, on or westerly of the Eighth avenue or Hudson street, and the limit of Hudson street is, I think, fairly designated by the act as the point of commencement, or it may be that branches may be extended for depot or station accommodation beyond that, westerly of such a line as would exist if Hudson street were continued on the same parallel as at present to the river.
That this is the fair construction of the act, and was the obvious intention of the .Legislature, I entertain no doubt. The construction for which the defendants contend would entitle them, whenever they thought their business required it, to'run branches through any part' of the city below Chambers street, the narrowest, the most crowded with vehicles, and the most essential for business purposes of any part of the city, which could never have been, in my judgment, the design of the Legislature in the enactment of this provision. Nor does - the limitation of the defendants’ route in the city depend upon the consent of the Harlem Railroad. The prohibition against running nearer to that road than the Eighth avenue or Hudson street is merely re-affirmatory of the previous clause in the act prescribing the limitation of the defendants’ route. The complaint avers that the track laid down by the defendants without authority interferes with the track of the plaintiffs, and affects their interest, which is sufficient to entitle them to come into a court of equity and ask for the injunction.
The injunction was properly granted, and the order made at the special term should be affirmed.
Ordered accordingly.

 Present, Daly, Beady, and Cardozo, JJ.